             Case 1:21-cv-06610-UA Document 14 Filed 08/08/21 Page 1 of 2
                                                                           21st Floor
                                                                           1251 Avenue of the Americas
                                                                           New York, NY 10020-1104

                                                                           Robert D. Balin
                                                                           (212) 489-8230 tel
                                                                           (212) 489-8340 fax

                                                                           robbalin@dwt.com




                                          August 7, 2021

By ECF

Honorable Colleen McMahon
United States District Judge
Southern District of New York
500 Pearl Street, Room 2550
New York, NY 10007

Re:      Gray et al v. City of New York et al, 1:21-cv-06610-UA

Dear Judge McMahon:

         We are counsel to five journalists who have brought civil rights claims against the City of
New York and individual police officers in the above-captioned case (the “Journalists’
Suit”). We understand this action has been referred to this Court due to our filing of a Related
Case Statement detailing the potential overlap between the Journalists’ Suit and the civil rights
action filed by the Attorney General of the State of New York asserting misconduct by New
York City Police Department (“NYPD”) officers during the 2020 George Floyd protests in New
York City (the “AG’s Suit”). We write now to supplement our Related Case Statement because,
after filing, we learned of an additional existing case to which the Journalists’ Suit is
meaningfully related.

         In Nigro v. City of New York et al., 1:19-cv-02369-JMF (S.D.N.Y.) (Furman, J.), the
plaintiff is a journalist arrested while covering a protest who alleges, inter alia, that his First
Amendment rights were violated due to the City of New York’s failure to train NYPD officers
regarding the clearly established right of the press and public to record police activity in public
locations. The Journalists’ Suit asserts identical claims of First Amendment violations caused
by this alleged failure-to-train. Indeed, the complaints in both Nigro and in the Journalists’ Suit
cite to numerous identical incidents and supporting documents to establish a history of NYPD
officers mishandling situations where the press is involved, resulting in the alleged repeated
deprivation of First Amendment rights.

           Although there is some overlap between the Journalists’ Suit and the AG’s Suit
because both cases detail the false arrests of two of the Journalists during the 2020 George Floyd
protests, the cases have different focuses and assert non-identical claims. Accordingly, we now
believe that the Journalists’ Suit is more meaningfully related to the Nigro case, because both




4839-7480-3445v.1 0201731-000001
             Case 1:21-cv-06610-UA Document 14 Filed 08/08/21 Page 2 of 2




Page 2


lawsuits assert identical claims of First Amendment violations due to NYPD’s failure to train
regarding the right to record.

           We respectfully request that this Court consider the existence of the significant overlap
between the Journalists’ Suit and the Nigro case in determining whether the Journalists’ Suit is
related to the AG’s Suit.

                                                      Respectfully submitted,

                                                      /s/ Robert D. Balin

                                                      Robert D. Balin




4839-7480-3445v.1 0201731-000001
